Citation Nr: 1805929	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for alcohol hallucinosis during withdrawal, alcohol dependence, polysubstance dependence by history, claimed as nervous disorder/depression, secondary to lumbar myositis herniated nucleus pulposus L4-L5 and L5-S1.

2.  Entitlement to an increased rating for tinea manum, tinea pedis, tinea unguium, and neurodermatitis (also claimed as skin problem/left hand problem), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled Amercian Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to January 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This case was most recently before the Board in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2017 Board decision denied the claims of service connection for radiculopathy of the left and right upper extremity and also denied increased ratings for service connected lumbar spine disability and right lower extremity radiculopathy.  The claims of service connection for a cervical spine disability, service connection for alcohol hallucinosis, an increased rating for service-connected skin disability, and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) were remanded for further development.

An August 2017 RO decision, in pertinent part, granted service connection for cervical spine disability and granted entitlement to a TDIU.

As noted, the March 2017 Board decision, in pertinent part, remanded the issues on appeal and requested that the RO issue a supplemental statement of the case concerning those issues.  Such action does not appear to have been undertaken, and, as noted in the Veteran's representative's January 2018 written argument, the Veteran has not withdrawn these issues.  Therefore, the Board finds that this matter must be remanded in order for the AOJ to issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The claim of entitlement to service connection for alcohol hallucinosis during withdrawal, alcohol dependence, polysubstance dependence by history, claimed as nervous disorder/depression, secondary to lumbar myositis herniated nucleus pulposus L4-L5 and L5-S1, and the claim of entitlement to an increased rating for tinea manum, tinea pedis, tinea unguium, and neurodermatitis (also claimed as skin problem/left hand problem), currently evaluated as 10 percent disabling, must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




